DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office action is in reply to filing by applicant on 10/13/2020.
Claims 1 - 20 are currently pending and have been examined.
This action is made non-final. 

Objection to the Application
Applicant, Simpsx Technologies, LLC,  needs to promptly file some sort of Power of Attorney or other in this matter, because Inventor, E.M. Simpson, cannot serve in his individual capacity as representing so called "Simpsx Technologies, LLC".  The Docket in this matter does not reflect an attorney. Going forward, if such a Notice does not expressly find its way to the Docket in this matter, the next office action, if any, will simply be that the Applicant has filed a non-compliant response. Once again, the so called "Applicant" may cure this situation by having a registered patent practitioner file a notice of appearance in this matter on Applicant's behalf before any other filing to the docket is made by Applicant. Alternatively, inventor Simpson may prosecute this matter pro se but needs to promptly correct in the record who the actual Applicant in this matter is. 
Appropriate correction is required.

Examiner Note
In addition to the above Objection to this Application, an examination of this application reveals that applicant has  not filed a Notice of Appearance of a registered practitioner. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31 , see above Objection), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. To the extent that further prosecution of this Application is warranted, Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
       
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1 - 20  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 - 8 are directed to a method (process), claims 9 - 16 are directed to a system (machine), and claims 17 - 20 are directed to a CRM (machine). The independent claims are thus directed to eligible statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Examiner has identified independent method claim 1 as the claim that represents the claimed invention for 35 USC 101 analysis, as it's sufficiently similar to independent system claim 9 and independent CRM claim 17.
Claim 1 as amended recites, in part, the limitations of:
receiving data; determining locations; determining routes; providing exchanges; providing storage capacities for cargo; comprising market data including bids and offers; transmitting data; receiving data regarding acceptance of bids / offers.
The claims recite an abstract idea, which is:
shipping items in available cargo space(s) on various routes, including making bids and offers thereto.
The several dependent claims either further refine the abstract idea of claims 1, 9, and 17, further apply computer elements as a tool to the abstract idea, and/or they further contain narrowing elements, as noted below:
utilize location data to aid delivery (claims 2, 10, 18); choosing available transportation modes (claims 3, 11, 19); utilize location data to aid delivery (claims 4, 12, 20); generating a forward commodity contract (claims 5, 13);  receiving condition data and determining routes (claims 6, 14); receiving costs and data (claims 7, 15); conditions including cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, and/or highest safety and security level for route (claims 8, 16).  
The above cited abstract idea under its broadest reasonable interpretation falls into the category of a commercial interaction, which is one of the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components (i.e., "memory", "processors", "systems", "computers", and  "non-transitory CRM's") to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The additional above detailed structural limitations of the independent claims are once again being applied to the abstract idea. The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The independent claims as above lack any elements, whether computer related or not,  which are sufficient to amount to significantly more than the above stated abstract idea(s), either considered separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), whether considered separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware (in both the independent and dependent claims) amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Additionally, the above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Claims 1 - 20 are not patent-eligible pursuant to 35 USC 101.  
Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claims 1 - 4, 6 - 12, and 14 - 20 are rejected pursuant to 35 USC 103 as being unpatentable over Strimling (US20100114790A1) in view of Narkulla (US20170293881A1).
Regarding claims 1, 9, 17:
Strimling discloses:
receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination;  Throughout this document, claim limitations will be given their Broadest Reasonable Interpretation (BRI) in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111), and this may be the only express notice of BRI's application herein. The just referenced limitation's meaning therefore under BRI  includes any user associated location (and destination) data of any sort and of any degree, said meaning consistent with the light of the specification. [007], that said   .   .   .   ("FIG. 6 illustrates another exemplary embodiment of a system and method according to the present disclosure wherein a consumer may be provided an option to pick up a product at a location within some geographic radius R, or alternatively may be offered the option of delivery to a desired location.", [0112]).
generating a plurality of routes based on the origin location data and the destination location data; ("Examples of transportation parameters may include: the mode of transport (for example truck, rail, ship, etc.), the routes/paths along roads, rail, water, etc., the type of product(s) transportable, the distances or areas serviced, cost parameters (cost per load, cost per mile, etc.), certification parameters, service parameters (relating to reliability, responsiveness, etc.), etc.", [0123]);
determining a plurality of virtual hubs along the plurality of routes, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; Examiner interprets this limitation to include in its meaning establishing a disclosed route from one location to another, .   .   . ("Examples of transportation parameters may include: the mode of transport (for example truck, rail, ship, etc.), the routes/paths along roads, rail, water, etc., the type of product(s) transportable, the distances or areas serviced, cost parameters (cost per load, cost per mile, etc.), certification parameters, service parameters (relating to reliability, responsiveness, etc.), etc.", [0123]);
receiving market depth data for a geolocation exchange for the one or more geolocation exchange units based on the plurality of routes, wherein the market depth data comprises one or more bid prices and one or more offer prices for the one or more geolocation exchange units; and ("The system may issue a notice of auction 2603 to registered consumers and solicit redistributor bids for product 2610 and consumer bids for product 2604. The consumer bids 2604 may then be combined with distribution parameters 816 and supply parameters 812 by analysis system 200 to generate an initial solution set of options that may be filtered according to prioritization and filtering rules 822 to generate a solution set 238 b for presentation to producer. The producer may select 2614 from at least one of the options within the solution set and the supplier's selection may be communicated 2607 to the consumers and the order may be processed 2608.", [0160]) and ("As used herein, supply parameters 812 may represent broad set of information relating to product supply. Examples of supply parameters provided by a producer 812 include, but are not limited to: type of supply, which may include: external supply signals, such as an offer to sell product from a producer, harvester or primary source, an offer to sell product from a distributor or secondary source, a commitment to sell at a fixed price, a commitment to sell a volume at the best available price,", [0121]);
selecting an optimized route of the plurality of routes for the one or more geolocation exchange units based on an objective function, wherein the objective function uses the travel cost data, the market depth data, or combinations thereof.  ("Optimizing trucking parameters, for example, loading a truck for delivery of a truckload to one or a few geographically close delivery locations, may decrease the delivery costs of the biomass heating fuels. Achieving a truckload may be accomplished by pooling shipments of one or more consumers. Pooling consumer goods is not limited to biomass fuels. A biomass fuel is only one illustrative embodiment of goods that may be shipped to a user and may therefore benefit from pooling shipments.", [0171]).
Strimling   does not expressly disclose, but Narkulla teaches:
receiving travel cost data for the plurality of routes for one or more geolocation exchange units, wherein the one or more geolocation exchange units corresponds to a predetermined space traveling from the first virtual hub to the second virtual hub, and wherein the travel cost data comprises data relating to travel time, travel expenses, or combinations thereof (" Broadly, the property holders provide warehousing space, and indicate available space and pricing data to platform 110. Platform 110 provides warehousing space information to retailers 130, who purchase storage space for the storage of products. In some cases, the retailers 130 also provide storage space, either by placing it up for rental or by storing their own products in such storage space (which may correspond to “purchase” of storage space at a price of 0). The purchase of storage space may be in exchange for money, and/or “in kind” purchase; for example, a retailer may provide storage space to the system in exchange for other storage space elsewhere. The retailers 130 store products in the storage spaces registered with the system, and receive purchase orders from customers 135. The retailers 130 notify the platform 110 of a delivery request of a product to be delivered to a customer address. The platform 110 notifies one or more fulfillers 140 of the delivery request, and the fulfillers 140 respond by picking up the products for delivery, which may be tracked by the platform, and delivering the products to the customers 135.", [037]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Strimling to incorporate the teachings of Narkulla because Strimling would be more efficient if it had the ability to trade/exchange space units along a route as in Narkulla. ("The purchase of storage space may be in exchange for money, and/or “in kind” purchase; for example, a retailer may provide storage space to the system in exchange for other storage space elsewhere. The retailers 130 store products in the storage spaces registered with the system, and receive purchase orders from customers 135. The retailers 130 notify the platform 110 of a delivery request of a product to be delivered to a customer address. The platform 110 notifies one or more fulfillers 140 of the delivery request, and the fulfillers 140 respond by picking up the products for delivery, which may be tracked by the platform, and delivering the products to the customers 135.", [037] of Narkulla.

Regarding claims 2, 10, 18:
The combination of Strimling and  Narkulla have the limitations of claims 1, 9, 17, respectively.
Stremling further teaches:
wherein the objective function comprises a function configured to minimize travel time, travel expenses, cost of bid prices, or combinations thereof.  ("The analysis system may be configured to generate the solution set presenting reduced or minimized cost or time to delivery of a product to the consumer. For example, the analysis system 200 may generate several options for purchase of product and delivery services including information on both product and delivery parameters, which may include cost, quality, timing of availability and combinations thereof. In one example involving fuel transactions, the options may include a display of information on the cost per energy content, e.g. cost/BTU. As will be discussed in greater detail below, the set of options (i.e. the solution set) presented to the consumer may be filtered based on one or more user definable criteria and/or parameters (e.g., only the optimal channel as defined by the user), a set of options that are nearly optimal, or the entire set of potential options for supply and distribution channels.", [0101]).

Regarding claims 3,11,19:
The combination of Strimling and  Narkulla have the limitations of claims 1, 9, 17, respectively.
Stremling further teaches:
wherein the optimized route comprises a route for travel for the one or more geolocation exchange units using one or more transportation vehicles, wherein the one or more transportation vehicles comprise an automobile, an aircraft, an autonomous vehicle, a motorcycle, a bicycle, a boat, a bus, a subway car, a taxicab, a train, or a delivery vehicle.  ("It may also be beneficial to permutate customer preference relating to distribution parameters, to generate requests for product delivered by various modes, such as by truck, railcar or other means, or to generate requests for product delivered using a specific class of vehicle or specific affiliated delivery service provider.", [0145]).
Regarding claims 4,12, 20:
The combination of Strimling and Narkulla have the limitations of claims 1, 9, 17, respectively.
Stremling further teaches:
wherein the predetermined space comprises a seat or cargo capacity in one or more vehicles traveling from the first virtual hub to the second virtual hub.  ("The New Truckload page 3408 may provide terms and conditions to the user. A capacity of a truck, i.e., quantity available for a truckload may also be specified. Such capacity information may be provided to a Truckload Coordinator. Similar to the Join Truckload page 3406, the New Truckload page 3408 may include an acknowledgment page. The acknowledgement page may include a link to a forum page for the new truckload and an option for sending emails to friends.", [0199]).
Regarding claims 6, 14:
The combination of Strimling and  Narkulla have the limitations of claims 1, 9, respectively.
Stremling further teaches:
receiving constraint data from the first user, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling along the plurality of routes.  ("The user may also be provided with any terms and conditions that relate to a transaction. For example, a user may be provided with purchase and/or shipping terms and conditions.", [0194]).
Regarding claims 7, 15:
The combination of Strimling and  Narkulla have the limitations of claims 6, 14, respectively.
Stremling further teaches:
receiving the travel cost data for the plurality of routes based on the constraint data; and receiving the market depth data based on the plurality of routes and the constraint data.  ("The consumers may provide demand parameters to the analysis tool for inquiring as to the delivered cost of the goods or services.", [089]) and ("Examples of geographic data that may be included among the distribution parameters may include: the geographic location of specific points; point-to-point distances (via air, road, straight line or other means); travel times between points; travel costs between points (if previously developed); minimum quantity levels by location; auto-acceptance quantity levels by location; and other geographic data.", [0125]).
Regarding claims 8, 16:
The combination of Strimling and  Narkulla have the limitations of claims 6, 14, respectively.
Stremling further teaches:
wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, highest safety and security level for route, gender of driver, security of driver, and rating of driver. ("The consumer inquiry 1701 may contain demand parameters 808 used prioritize or filter the responses as well, such as the consumer identifying his own priorities such as “lowest cost” or “fastest time”. In other cases, it may not be necessary to prioritize or filter results at all, and advisable merely to present all options to the consumer.", [0140]). 


Claims 5, 13 are rejected pursuant to 35 USC 103 as being unpatentable over Strimling (US20100114790A1) in view of Narkulla (US20170293881A1), and in further view of Alvarado  (US7634442B2).

Regarding claims 5,13:
The combination of Strimling and  Narkulla have the limitations of claims 1, 9, respectively.
That combination does not expressly disclose, but Alvarado  teaches:
further comprising generating a forward commodity contract based on the selected optimized route, wherein the forward commodity contract is for physical delivery of the one or more geolocation exchange units.   ("A system, method, software, and portfolios for managing risk in markets relating to a commodity delivered over a network are described,", [ABSTRACT]) and ("These and other needs are addressed by the present invention, in which a combination of multiple price risk instruments, e.g. futures contracts, congestion compensation contracts, etc., is selected in a particular proportion that reduces or even eliminates the Spatial Price Risk associated with congestion.", [SUMMARY OF INVENTION]) and ("In TCC auctions, TCCs are auctioned off by an Independent System Operator (ISO) for forward periods and, thus, represent forward contracts. Also, one-sided TCCs (or TCC options) with a Zero strike price can also be sold by the ISO. FIG. 10 illustrates a flow chart for implementing an exemplary strategy according to embodiments of the present invention.", [col 27: 67 - col. 28: 6]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the above referenced combination to incorporate the teachings of Alvarado because the said combination would be more efficient if it were to expressly incorporate forward contracts which are common in the shipping/freight space/delivery industry. 

Conclusion


The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Dube (US20160321609A1) - A method includes obtaining a demand specification specifying a plurality of multi-modal freight shipment scenarios, each of the multi-modal freight shipment scenarios including at least a destination and an origin, generating, with a booking tool, a plurality of feasible multi-modal routes for each of the multi-modal freight shipment scenarios using route information from a carrier database, determining a plurality of business compliant routes among the plurality of feasible multi-modal routes for each of the multi-modal freight shipment scenarios using a rules specification specifying different business rules for each of the multi-modal freight shipment scenarios, comparing the multi-modal freight shipment scenarios by the business compliant routes determined for each respective one of the multi-modal freight shipment scenarios, and identifying at least one business rule, among the different business rules, affecting an aggregate cost-savings using the comparison of the multi-modal freight shipment scenarios. 
Burnett (US20160224935A1) - A system for optimizing selection of a carrier for a shipment at a shipment location includes an interaction optimization platform. The interaction optimization platform has a carrier interface and a progress interface. The carrier interface is configured to display, on a carrier display device, carrier data fields for receiving carrier information regarding equipment capabilities and/or availability corresponding to a carrier. The progress interface is configured to display, on the shipper display device, shipment information comprising the shipment location. A server is configured to, by execution of the interaction optimization platform, perform operations including receiving electronic data comprising the shipment information. Also, the server compares the shipment location to locations stored in a server memory. Data is transmitted to the carrier interface that includes an indication that the shipment location is within a predefined distance from at least one of the locations and also transmitting location features including a location name.
Pollak (US20140324633A1) - A computer system and associated methods for implementing an online freight services marketplace. Freight service offerings posted to the marketplace by carriers are matched to freight service requests from shippers. Compound service offerings are formed from freight service offerings having service parameters (lane, space, transit time, availability, price, and status) that accommodate load parameters (origin, destination, size, and weight) of the freight service request. Compound service offerings selected by the shipper are provisioned and reserved for subsequent dispatch. Role-based access controls within the marketplace restrict visibility of confidential information, such as carrier pricing and shipper identity. Automatic freight transaction facilitation includes shipper payment processing and shipping document generation. Status tracking capability may be augmented with alert messaging and/or in-transit re-planning to minimize the impact of common issues that threaten to defeat a shipment in progress..
Betancourt (US20120078743A1) - A marketplace may be provided to allow posting of transport jobs and bidding on various aspects of the transport jobs. For example, a carrier may bid on transportation of cargo while fuel providers may bid on the fuel provision. In some arrangements, the carriers may solicit bids for a fueling portion of a transport job that they wish to bid on, have already bid on or have won. Transport may correspond to the physical conveyance of cargo from origin to destination and may include vehicle costs, driver costs, carrier fees and the like. Fuel costs may refer to the cost of fuel and/or pumping fees. A system may automatically generate suggested routes for transport and determine a projected amount of fuel needed for the trip. Additionally, the system may automatically identify potential or projected refueling locations and select refueling stations or providers based thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698